DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/21/2021.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0052], the reference number S6 is incorrectly used to refer to the Step S5.
In paragraph [0054], the “first current application step” is incorrectly referred to as the “first emerging step”.
The listing of Comparative Example 3 in Table 2, indicating 1 repeat time for an interval of 30 minutes, is inconsistent with the description of Comparative Example 3 in paragraph [0069], indicating turning on and off the supply of air alternately for 1 minute each for 30 times.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-079194 A (Hori).

    PNG
    media_image1.png
    643
    425
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    562
    365
    media_image2.png
    Greyscale

Regarding claim 1, Hori discloses an activation method (fourth step S130) [0029], [0032] for a fuel cell 100 [0013] that includes an electrolyte layer (electrolyte membrane 112) containing solid polymer, an anode electrode (anode catalyst layer 114) provided to one surface of the electrolyte layer 112, and a cathode electrode (cathode catalyst layer 116) provided to another surface of the electrolyte layer 112 [0014], the activation method comprising a first current application step of electrically connecting the anode electrode 114 and the cathode electrode 116 via an external electrical load (the fourth step may be performed with a very large load connected to the fuel cell 100) [0029] to apply current, in a state of generating a potential difference between the anode electrode 114 and the cathode electrode 116 (electrochemical reaction between the supplied hydrogen and oxygen occurs), by supplying hydrogen gas as anode-side gas to the anode electrode 114 (hydrogen gas is supplied from the hydrogen gas supplier 220 and contained in the anode catalyst layer 114) and supplying oxidizer gas as cathode-side gas to the cathode electrode 116 (air supply from the air supply unit 222 is guided in the cathode catalyst 116) [0029], [0032], and a second current application step of electrically connecting the anode electrode 114 and the cathode electrode 116 via the external electrical load (the fourth step may be performed with a very large load connected to the fuel cell 100) [0029] to apply current, in a state of generating a potential difference between the anode electrode and the cathode electrode, by supplying hydrogen gas as anode-side gas to the anode electrode 114 (hydrogen gas is supplied from the hydrogen gas supplier 220 and contained in the anode catalyst layer 114) and supplying an inert gas as cathode-side gas to the cathode electrode 116 (nitrogen gas supply from the nitrogen gas supply unit 224 is guided in the cathode catalyst 116) [0029], [0032], wherein after a sate in which a potential difference between the anode electrode 114 and the cathode electrode 116 is greater than 0 and no more than a predetermined voltage (the potential between the anode and the cathode is nearly zero) [0031] continues for a predetermined time while performing the second current application step, the second current application step is transitioned to the first current application step (the cathode catalyst layer 116 alternately expresses the air supply status and the nitrogen gas supply status every 2 minutes) [0031]. See Figs. 1, 3.
Regarding claim 2, Hori further discloses the activation method S130 repeatedly performing a plurality of times (repeated five times) the first current application step (air supply status) and the second current application step (nitrogen gas supply status) alternately (alternately repeated at intervals of 2 minutes) [0029], [0032].
Regarding claim 3, Hori further discloses that the first current application step (air supply status) supplies a mixture mixing oxidizer gas and inert gas to the cathode electrode 116 as cathode-side gas (when the air supply status is repeated after the nitrogen supply status, the air guided to the cathode catalyst layer 116 will mix with nitrogen remaining in the cathode catalyst layer 116, thus creating a mixture of oxidizer gas and inert gas), and wherein supply of oxidizer gas is turned off while continuing supply of inert gas when transitioning from the first current application step to the second current application step (the flow path switching valve 238 is driven so that the nitrogen gas supply from the nitrogen gas supply unit 224 and the air supply from the air supply unit 222 are alternately repeated at intervals of 2 minutes) [0029], [0032].
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0096858 A1 (Okuda).

    PNG
    media_image3.png
    334
    418
    media_image3.png
    Greyscale

Okuda discloses an activation apparatus for a fuel cell (proton-exchange membrane fuel cell 1) that includes an electrolyte layer containing solid polymer (ion-exchange membrane 1a), an anode electrode 1b provided to one surface of the electrolyte layer 1a, and a cathode electrode 1c provided to another surface of the electrolyte layer 1a [0051], the activation apparatus comprising an external electrical load which electrically connects the anode electrode and the cathode electrode [0078], [0086], a hydrogen gas supply source (hydrogen gas supplying section B1) which supplies hydrogen gas [0064], an anode-side gas supply path which connects the anode electrode (fuel supply port 1g on a side of the anode electrode 1b) and the hydrogen gas supply source B1 [0058], [0066], an oxidizer gas supply source (oxygen gas supplying section B3) which supplies oxidizer gas [0064], an inert gas supply source (inert gas supplying section B2) which supplies inert gas [0064], a cathode-side gas supply path which connects the cathode electrode (oxidizer supply port 1i on a side of the cathode electrode 1c) with the oxidizer gas supply source B3 and the inert gas supply source B2 [0058], [0066], [0071], a control means (PC 23 that can control the valves) [0079], [0080] which alternately turns on or off supply of oxidizer gas from the oxidizer gas supply source B3 to the cathode electrode 1c (switching a combination of gas in the fuel cell (4) from hydrogen gas and nitrogen gas to hydrogen gas and oxygen gas or (6) from hydrogen gas and oxygen gas to hydrogen gas and nitrogen gas) [0105]-[0109], and a voltage sensor (detector 27 including a voltmeter) which detects a potential difference between the anode electrode and the cathode electrode [0078], [0086]. See Figs. 1-3 and 8.
Because the control means (PC 23) is provided with a microprocessor, ROM, RAM and hard disk device and is connected to the sensors and valves so as to send and receive measurement data and control data [0079], [0080], it would be fully capable of turning on supply of the oxidizer gas after a state in which the potential difference is greater than 0 and decreases below a predetermined voltage for a predetermined time while turning off supply of the oxidizer gas. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727